DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Species I, claims 1-10, in the reply filed on March 23, 2022, is acknowledged. Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claims 7-9 are objected to because of the following claim recitation creating an informality with antecedent basis issues: “the plurality of alternating metal conductor rings and ceramic insulator rings” as recited in claim 7. This objection may be overcome by changing the claim dependency of claim 7 from claim 1 to claim 6. Claims 8-9 are also objected to for the above reason by virtue of their claim dependency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “wherein the emitter assembly includes a plurality of independent components”. However, it is not clear whether said plurality of independent components include at least one of the emitter and the emitter support structure, or whether said plurality of independent components are different from the emitter and the emitter support structure. Therefore, claim 1 is rejected for being indefinite.  Claims dependent on claim 1 are also rejected for the above reason by virtue of their claim dependency.

Regarding claim 1, the claim recites “wherein the electrode assembly includes a plurality of independent components”. However, it is not clear whether said plurality of independent components include at least one of the electrode stack and the plurality of bias electrodes, or whether said plurality of independent components are different from the electrode stack and the plurality of bias electrodes. Therefore, claim 1 is rejected for being indefinite.  Claims dependent on claim 1 are also rejected for the above reason by virtue of their claim dependency.

Regarding claim 6, the claim recites “a plurality of bias electrodes” in the last two lines. However, it is not clear whether the plurality of independent components recited in claim 6 are the same as or different from the plurality of bias electrodes recited in claim 1. Therefore, claim 6 is rejected for being indefinite.  

Regarding claim 8, the claim recites “a plurality of bias electrodes” in the last line. However, it is not clear whether the plurality of independent components recited in claim 8 are the same as or different from the plurality of bias electrodes recited in claim 1. Therefore, claim 8 is rejected for being indefinite.  Claim 9 is also rejected for the above reason by virtue of its claim dependency.  

Regarding claim 9, the claim recites the limitation "the plurality of bias electrodes" in line 1.  The antecedent basis for this limitation is unclear, since it is not clear whether the plurality of bias electrodes refers to “a plurality of bias electrodes” as recited in claim 1, “a plurality of bias electrodes” as recited in claim 8, or both pluralities of bias electrodes in claims 1 and 8. Therefore, claim 9 is rejected for being indefinite. 

Regarding claim 10, the claim recites “an electrode stack”. However, it is not clear whether the electrode stack recited in claim 10 is the same as or different from the electrode stack recited in claim 1. Therefore, claim 10 is rejected for being indefinite.  

Regarding claim 10, the claim recites “a plurality of bias electrodes”. However, it is not clear whether the plurality of independent components recited in claim 10 are the same as or different from the plurality of bias electrodes recited in claim 1. Therefore, claim 10 is rejected for being indefinite.  

Regarding claim 10, the claim recites the limitation "the electrode stack" in lines 3-4 and 5.  The antecedent basis for this limitation is unclear, since it is not clear whether the electrode stack refers to “an electrode stack” as recited in claim 1, “an electrode stack” as recited in claim 10, or both electrode stacks recited in claims 1 and 10. Therefore, claim 10 is rejected for being indefinite. 

Regarding claim 10, the claim recites the limitation "the plurality of bias electrodes" in line 5.  The antecedent basis for this limitation is unclear, since it is not clear whether the plurality of bias electrodes refers to “a plurality of bias electrodes” as recited in claim 1, “a plurality of bias electrodes” as recited in claim 10, or both pluralities of bias electrodes recited in claims 1 and 10. Therefore, claim 10 is rejected for being indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US 2014/0241498; hereinafter Jeong).

Regarding claim 1, Jeong discloses a cathode assembly of an X-ray tube (figs. 2 and 5), comprising: an emitter assembly including an emitter (118) coupled to an emitter support structure (111 and 112); and an electrode assembly including an electrode stack (112 and 115) and a plurality of bias electrodes (116 and 117); wherein the emitter assembly includes a plurality of independent components that are coupled together (111 and 112); wherein the electrode assembly includes a plurality of independent components that are coupled together (112 and 115-117); and wherein the emitter assembly is coupled to the electrode assembly (fig. 5).

Regarding claim 2, Jeong discloses wherein the electrode assembly (with 112) is configured to receive the emitter assembly therein (fig. 5).

Regarding claim 3, Jeong discloses wherein the emitter support structure includes a plurality of individual components that are coupled together (111 and 112) and precision aligned within an opening (fig. 6) of the electrode assembly (with 115-117) and coupled to the electrode assembly (with 115-117).
Note that the method of forming a device (i.e., using at least one high precision alignment tool) is not germane to the issue of patentability of the device itself.  Therefore this limitation has not been given patentable weight.  

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chidester et al. (US 6438207; hereinafter Chidester).

Regarding claim 1, Chidester discloses a cathode assembly of an X-ray tube (fig. 2), comprising: an emitter assembly including an emitter (22) coupled to an emitter support structure (20); and an electrode assembly including an electrode stack (32 and 20) and a plurality of bias electrodes (50, 70, 72); wherein the emitter assembly includes a plurality of independent components that are coupled together (20 and 22); wherein the electrode assembly includes a plurality of independent components that are coupled together (32, 50, 70, 72); and wherein the emitter assembly is coupled to the electrode assembly (fig. 2).

Regarding claim 2, Chidester discloses wherein the electrode assembly is configured to receive the emitter assembly therein (fig. 3).

Regarding claim 3, Chidester discloses wherein the emitter support structure includes a plurality of individual components that are coupled together (20 and 19) and precision aligned within an opening of the electrode assembly (fig. 3) and coupled to the electrode assembly (with 32, 50, 70, 72).
.  

Claims 1-3, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (WO 2015/105275; hereinafter Kim).

Regarding claim 1, Kim discloses a cathode assembly of an X-ray tube (fig. 1), comprising: an emitter assembly including an emitter (20) coupled to an emitter support structure (12); and an electrode assembly including an electrode stack (11-1 and 11-2) and a plurality of bias electrodes (40); wherein the emitter assembly includes a plurality of independent components that are coupled together (fig. 2); wherein the electrode assembly includes a plurality of independent components that are coupled together (41-44); and wherein the emitter assembly is coupled to the electrode assembly (fig. 2).

Regarding claim 2, Kim discloses wherein the electrode assembly is configured to receive the emitter assembly therein (fig. 3).

Regarding claim 3, Kim discloses wherein the emitter support structure includes a plurality of individual components that are coupled together (12 and 11) and precision aligned within an opening of the electrode assembly (fig. 2) and coupled to the electrode assembly (with 40).
Note that the method of forming a device (i.e., using at least one high precision alignment tool) is not germane to the issue of patentability of the device itself.  Therefore this limitation has not been given patentable weight.  

Regarding claim 6, Kim discloses wherein the electrode assembly includes a plurality of alternating metal conductor rings (41-42), a plurality of ceramic insulator rings (30 and 50), and a plurality of bias electrodes (41-44).

Regarding claim 7, Kim discloses wherein the plurality of alternating metal conductor rings (41-42) and ceramic insulator rings (30 and 50) are concentrically arranged forming the electrode stack having an opening extending therethrough (for 12).

Regarding claim 8, Kim discloses wherein the electrode assembly further comprises a plurality of bias electrodes (42-44) coupled to the electrode stack (with 11-1, 30, 41, and 50).

Regarding claim 10, Kim discloses wherein the electrode assembly comprises a plurality of conductors (41-44), a plurality of insulators (30 and 50) positioned between and separating the plurality of conductors to form an electrode stack (figs. 2-3), and a plurality of bias electrodes (41-44) positioned within the electrode stack for controlling and focusing an electron beam generated by the emitter (par. 27), wherein the plurality of bias electrodes (41-44) are precision aligned within the electrode stack (figs. 2-3).
Note that the method of forming a device (i.e., using high precision tooling) is not germane to the issue of patentability of the device itself.  Therefore this limitation has not been given patentable weight.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chidester as applied to claim 1 above, and further in view of Atlee (US 2250323). 
Chidester discloses claim 1 and wherein the emitter support structure comprises a cross-base (20) and at least two insulating posts (19) extending through at least two openings in the cross-base.
However, Chidester fails to disclose a crossbar.
Atlee teaches a crossbar (61).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Chidester with the teaching of Atlee, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. One would have been motivated to make such a modification for a more compact design.  
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chidester and Atlee as applied to claim 4 above, and further in view of Yonemitsu et al. (JP 04-248233 A; hereinafter Yonemitsu). 
Chidester as modified above suggests claim 4. Atlee teaches the crossbar (61). 
However, Chidester fails to disclose wherein the emitter support structure further comprises at least one heat shield attached to a top surface of the cross-base with at least two heat shield supports.
Yonemitsu (fig. 5) teaches wherein the emitter support structure further comprises at least one heat shield (19) attached to a top surface of the cross-base (20 and 21) with at least two heat shield supports (above 20 and 21 for supporting 19).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 8 above, and further in view of Lemaitre (US 2016/0189908). 
Kim discloses claim 8. 
However, Kim fails to disclose wherein the plurality of bias electrodes include at least two width electrodes, at least two length electrodes, and at least one focus electrode.
Lemaitre teaches wherein the plurality of bias electrodes include at least two width electrodes, at least two length electrodes, and at least one focus electrode (fig. 9 and claim 8).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Chidester with the teaching of Lemaitre, since one would have been motivated to make such a modification for improving image quality (Lemaitre: par. 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884